         Case 1:10-cr-01058-LAP Document 281 Filed 02/24/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                 10 Cr. 1058 (LAP)
-against-
                                                        ORDER
EDDIE LOPEZ SANTANA,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    Mr. Santana’s request to terminate the remaining portion of

his term of supervised release pursuant to 18 U.S.C. Section

3583(e)(1) (see dkt. no. 280) is hereby GRANTED.

    SO ORDERED.

Dated:       New York, New York
             February 24, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge
